Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/344,491 filed on 10 June 2021. The response filed 26 September 2022 amends claims 2, 11, 20, and 21, and presents arguments is hereby acknowledged. 	Claims 2-27 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 17 November 2022 has been entered.

Response to Arguments
The response filed 26 September 2022 addresses the Double Patenting rejections made on the 26 July 2022 Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the reconsideration in light of the amendments, the Patent 11,038,990 and Riddle combination fails to teach the amended limitations. Therefore, this amendment is found persuasive. Therefore, all of the Double Patenting rejections are hereby withdrawn.

Independent Claims 2, 11, and 20
On pages 8-9 of the response filed 26 September 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 26 July 2022 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 8-9, Applicant argues that the Zhang/Riddle system fails to teach or suggest “identify two or more compression functions to apply to the input packet based on a comparison of a first payload type of the input packet to known payload types associated with efficiency metrics of compression functions, the comparison to determine which known payload types are similar to the first payload type.” Applicant argues that “Zhang and Riddle are silent of identifying two or more compression functions to apply to the input packet based on comparing a first payload type of the input packet to known payload types associated with efficiency metrics of compression functions.” 	Examiner respectfully agrees and finds this argument persuasive. Neither Zhang nor Riddle of the Zhang/Riddle system discloses “identify two or more compression functions to apply to the input packet based on a comparison of a first payload type of the input packet to known payload types associated with efficiency metrics of compression functions, the comparison to determine which known payload types are similar to the first payload type.” Therefore, Examiner finds this argument persuasive. 

Dependent Claims 2-10, 12-19, and 21-27
On pages 8-9 of the response filed 26 September 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 26 July 2022 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-8, 10, 11, 13-17, 19, 20, 22-25, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,038,990 B2 of in view of WO 2015062746 A1 to Persson et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 2, 4-8, 10, 11, 13-17, 19, 20, 22-25, and 27 overlap with the limitations of claims 1-5 of U.S. Patent No. 11,038,990 B2 as follows:
Instant Application 17/344,491
US Patent 11,038,990 B2

2. An apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to:

1. A method comprising:

determining, by executing an instruction with a processor, a destination address of an input packet is new, the new destination address corresponding to an unknown destination node;

determine 

a compression policy of 

a destination node, 

determining, by executing an instruction with the processor, 
a policy of 

the unknown destination node 
based on polling the unknown destination node, 

the compression policy 
associated with a set of guidelines corresponding to whether 
the destination node 
supports a compression of an input packet;

the policy 
associated with a set of guidelines corresponding to whether 
the unknown destination node 
supports a compression of the input packet;

identify two or more compression functions 







to apply to the input packet based on a comparison of a first payload type of the input packet to known payload types associated with efficiency metrics of compression functions, the comparison to determine which known payload types are similar to the first payload type;

applying, by executing an instruction with the processor, a plurality of compression functions to the input packet based on the new destination address and a protocol identifier, at least one of the plurality of compression functions to reduce a size of the input packet;

select 

a first compression function of the two or more compression functions to compress the input packet based on the compression policy and  	
identifying, by executing an instruction with a processor, 
a first compression function of the plurality of compression functions, 
and a first amount of reduction of the input packet, the first amount of reduction by the first compression function being greater than a second amount of reduction of the input packet compressed utilizing a second compression function; and



the first compression function identified based on an amount of reduction of the input packet, the first compression function having a compression function identifier; and

modify 

a protocol identifier of the input packet 

by incrementing unregistered values of the protocol identifier 
by n, 
modifying, by executing an instruction with the processor, 
the protocol identifier to include the compression function identifier 
by incrementing unregistered values of the protocol identifier 
by an n-bit difference, 

wherein n is associated with 
the first compression function, 

wherein n is associated with 
a value of the compression function identifier, 

the modified protocol identifier to inform the destination node 
of the first compression function utilized to compress the input packet.
the modified protocol identifier to inform the unknown destination node 
of the first compression function utilized to compress the input packet.

Claim 3


Claim 4

Claim 4
Claim 5

Claim 5
Claim 6

Claim 3 + Claim 2
Claim 7

Claim 1
Claim 8

Claim 2
Claim 9


Claim 10

Claim 1
Claim 11

Claim 1
Claim 12


Claim 13

Claim 4
Claim 14

Claim 5
Claim 15

Claim 3 + Claim 2
Claim 16

Claim 1
Claim 17

Claim 2
Claim 18


Claim 19

Claim 1
Claim 20

Claim 1
Claim 21


Claim 22

Claim 4
Claim 23

Claim 5
Claim 24

Claim 3 + Claim 2
Claim 25

Claim 2
Claim 26


Claim 27

Claim 1

		
 	U.S. Patent No. 11,038,990 B2 to Nolan et al doesn’t explicitly disclose wherein the two or more compression functions to apply to the input packet are based on a comparison of a first payload type of the input packet to known payload types associated with efficiency metrics of compression functions, the comparison to determine which known payload types are similar to the first payload type; and the first amount of reduction by the first compression function being greater than a second amount of reduction of the input packet compressed utilizing a second compression function.
	Persson, in a similar field of endeavor, discloses wherein two or more compression functions to apply to an input packet are based on a comparison of a first payload type of the input packet to known payload types associated with efficiency metrics of compression functions (page 5 line 15 - page 6 line 5 provides for wherein two or more compression algorithms to apply to a packet data traffic based on an analysis/comparison of a type of payload to known types and compressing benefits, i.e. efficiency metrics of compression functions), the comparison to determine which known payload types are similar to the first payload type (page 7 lines 4-13 provides for packet compression algorithms based on PI, such as payload type and size); and 	a first amount of reduction by the first compression function being greater than a second amount of reduction of the input packet compressed utilizing a second compression function (page 5 line 15 - page 6 line 5 provides for wherein the first amount of reduction for highly compressible data is greater than the second amount of reduction for incompressible data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Persson for selecting a compression algorithm based on payload-based analytical methods. The compression algorithms of Persson, when implemented with the compression strategy of the Zhang system, will allow one of ordinary skill in the art to select a compression algorithm based on historical data of previous compression lengths, in order to select a compression policy that best works with individual data packets. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the compression algorithms of Persson with the compression strategy of the Zhang system for the desirable purpose of compressing packets based on parameters of packets transmitted in a network environment. 	Therefore, the limitations of claims 2, 4-8, 10, 11, 13-17, 19, 20, 22-25, and 27 of the instant application are disclosed by the limitations of claims 1-5 of U.S. Patent No. 11,038,990 B2, and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 9-13, 16, 18-22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2021/0250427 A1 to Zhang and WO 2015062746 A1 to Persson et al.
Regarding Claim 2, Zhang discloses an apparatus (FIG. 3, terminal) comprising:  	at least one memory;  	instructions in the apparatus; and  	processor circuitry to execute the instructions (FIG. 3 and 0028 provides for an IoT client is a terminal comprising hardware) to:  		determine a compression policy of a destination node (FIG. 3 step 303, 0067, and 0071 provides for the terminal acquires/determines a compression policy of a server/destination node), the compression policy associated with a set of guidelines corresponding to whether the destination node supports a compression of an input packet (0031, 0067, and 0070 provides for the compression policy associated with a set of guidelines corresponding to whether the server supports compression of received IP data packets);  		identify two or more compression functions (0036 provides for the receiving end, such as a server, has multiple compression strategies);  		select a first compression function of the two or more compression functions to compress the input packet based on the compression policy and a first amount of reduction of the input packet (0065 and 0070-0071 provides for the terminal identifying a compression strategy to utilize to compress the received input packet based on the compression policy, and reducing an amount of data actually transmitted); and  		modify a protocol identifier of the input packet by incrementing unregistered values of the protocol identifier by n (0106 and Table 3 provides for modifying a one-byte modification record field, i.e. a protocol identifier, of the packet by incrementing the values of the bits by n), wherein n is associated with the first compression function (0106 and Table 3 provides for incrementing the value of the bits by n is associated with a policy number of the compression), the modified protocol identifier to inform the destination node of the first compression function utilized to compress the input packet (0106 and Table 3 provides for the one-byte modification record field informs the server of the compression policy utilized to compress the HTTP get packet). 	Zhang doesn’t explicitly disclose wherein the two or more compression functions to apply to the input packet are based on a comparison of a first payload type of the input packet to known payload types associated with efficiency metrics of compression functions, the comparison to determine which known payload types are similar to the first payload type; and the first amount of reduction by the first compression function being greater than a second amount of reduction of the input packet compressed utilizing a second compression function. 	Persson, in a similar field of endeavor, discloses wherein two or more compression functions to apply to an input packet are based on a comparison of a first payload type of the input packet to known payload types associated with efficiency metrics of compression functions (page 5 line 15 - page 6 line 5 provides for wherein two or more compression algorithms to apply to a packet data traffic based on an analysis/comparison of a type of payload to known types and compressing benefits, i.e. efficiency metrics of compression functions), the comparison to determine which known payload types are similar to the first payload type (page 7 lines 4-13 provides for packet compression algorithms based on PI, such as payload type and size); and 	a first amount of reduction by the first compression function being greater than a second amount of reduction of the input packet compressed utilizing a second compression function (page 5 line 15 - page 6 line 5 provides for wherein the first amount of reduction for highly compressible data is greater than the second amount of reduction for incompressible data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Persson for selecting a compression algorithm based on payload-based analytical methods. The compression algorithms of Persson, when implemented with the compression strategy of the Zhang system, will allow one of ordinary skill in the art to select a compression algorithm based on historical data of previous compression lengths, in order to select a compression policy that best works with individual data packets. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the compression algorithms of Persson with the compression strategy of the Zhang system for the desirable purpose of compressing packets based on parameters of packets transmitted in a network environment.
Regarding Claim 3, the Zhang/Persson system discloses the apparatus of claim 2, wherein the processor circuitry is to query the destination node to determine the compression policy of the destination node (Zhang, FIG. 3 and 0067 provides for terminal is to query the server to determine the compression policy of the server).
Regarding Claim 4, the Zhang/Persson system discloses the apparatus of claim 2, wherein the processor circuitry is to store a list of destination nodes supporting a compression feature (Zhang, 0070 and 0073 provides for storing a table/list of servers supporting a compression strategy).
Regarding Claim 7, the Zhang/Persson system discloses discloses the apparatus of claim 2, wherein the compression policy is associated with a set of guidelines corresponding to whether the destination node supports a hardware compression of the input packet (Zhang, 0031, 0067, and 0070 provides for the compression policy associated with a set of guidelines corresponding to whether the server supports compression of received IP data packets).
Regarding Claim 9, the Zhang/Persson system discloses the apparatus of claim 2, wherein n is a value of one or greater than one and is indicative of a compression function identifier associated with the first compression function utilized to compress the input packet (Zhang, 0106 and Table 3 provides for wherein n is associated with a policy number of the compression).
Regarding Claim 10, the Zhang/Persson system discloses the apparatus of claim 2, wherein the processor circuitry is to increment the protocol identifier by an n-bit difference, where n corresponds to an amount of data in the input packet that was compressed by the first compression function (Zhang, 0106 and Table 3 provides for wherein n is associated with a policy number of the compression).
Regarding Claim 11, similar rejection where the apparatus of claim 2 teaches the at least one non-transitory computer readable storage medium of claim 11.
Regarding Claim 12, similar rejection where the apparatus of claim 3 teaches the at least one non-transitory computer readable storage medium of claim 12.
Regarding Claim 13, similar rejection where the apparatus of claim 4 teaches the at least one non-transitory computer readable storage medium of claim 13.
Regarding Claim 16, similar rejection where the apparatus of claim 7 teaches the at least one non-transitory computer readable storage medium of claim 16.
Regarding Claim 18, similar rejection where the apparatus of claim 9 teaches the at least one non-transitory computer readable storage medium of claim 18.
Regarding Claim 19, similar rejection where the apparatus of claim 10 teaches the at least one non-transitory computer readable storage medium of claim 19.
Regarding Claim 20, similar rejection where the apparatus of claim 2 teaches the apparatus of claim 20.
Regarding Claim 21, similar rejection where the apparatus of claim 3 teaches the apparatus of claim 21.
Regarding Claim 22, similar rejection where the apparatus of claim 4 teaches the apparatus of claim 22.
Regarding Claim 26, similar rejection where the apparatus of claim 9 teaches the apparatus of claim 26.
Regarding Claim 27, similar rejection where the apparatus of claim 10 teaches the apparatus of claim 27.

Claims 5, 8, 14, 17, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the Zhang/Persson system as applied to claims 2, 4, 11, 13, 20, and 22 above, and further in view of US PGPUB 2009/0161547 A1 to Riddle et al.
Regarding Claim 5, the Zhang/Persson system discloses the apparatus of claim 4. The Zhang/Persson system doesn’t explicitly disclose wherein the compression feature includes hardware compression of a packet in a node and supporting the compression feature enables hardware compression of a packet in a node. 	Riddle, in a similar field of endeavor, discloses wherein a compression feature includes hardware compression of a packet in a node (0180 and 0184 provides for hardware-based compression of packets in an NATM device, i.e. a node) and supporting the compression feature enables hardware compression of a packet in a node (Examiner interprets this to be intended use). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Riddle for selecting the favored compression policy based on network preferences. The various compression policies of Riddle, when implemented with the compression strategy of the Zhang/Persson system, will allow one of ordinary skill in the art to select a compression policy that favors data size reduction, in order to set a compression policy based on packet size. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the favored compression policies of Riddle with the compression strategy of the Zhang/Persson system for the desirable purpose of compressing packets based on preferred attributes in a network environment.
Regarding Claim 8, the Zhang/Persson system discloses the apparatus of claim 2. The Zhang/Persson system doesn’t explicitly disclose wherein the processor circuitry is to utilize hardware compression functions to reduce a size of the input packet, the first compression function indicative of a hardware compression function. 	Riddle, in a similar field of endeavor, discloses wherein the processor circuitry is to utilize hardware compression functions to reduce a size of the input packet, the first compression function indicative of a hardware compression function (0180 and 0184 provides for hardware-based compression unit 324 outputs a pointer, i.e. a reduced size, of the input, wherein data size reduction is favored over speed/throughput).  	Same motivation as claim 5.
Regarding Claim 14, similar rejection where the apparatus of claim 5 teaches the at least one non-transitory computer readable storage medium of claim 14.
Regarding Claim 17, similar rejection where the apparatus of claim 8 teaches the at least one non-transitory computer readable storage medium of claim 17.
Regarding Claim 23, similar rejection where the apparatus of claim 5 teaches the apparatus of claim 23.
Regarding Claim 25, similar rejection where the apparatus of claim 8 teaches the apparatus of claim 25.

Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the Zhang/Persson system as applied to claims 2, 11, and 20 above, and further in view of US PGPUB 2016/0092112 A1 to Akgun et al.
Regarding Claim 6, the Zhang/Persson system discloses the apparatus of claim 2, at least one of a plurality of compression functions corresponding to the compression function that supports the compression policy and reduces a size of the input packet (Zhang, 0036, 0065, and 0070-0071 provides for at least one of a plurality of compression strategies correspond to the compression strategy that supports the compression policy and reducing an amount of data actually transmitted). 	The Zhang/Persson system doesn’t explicitly disclose wherein the processor circuitry is to apply a plurality of compression functions to the input packet. 	Akgun, in a similar field of endeavor, discloses wherein processor circuitry is to apply a plurality of compression functions to an input packet (FIG. 9 and 0088 provides for apply a plurality of compression streams to compress streams, i.e. an input packet). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Akgun for parallel compression streams. The parallel compression streams of Akgun, when implemented with the compression strategy of the Zhang/Persson system, will allow one of ordinary skill in the art to compress multiple streams at the same time. One of ordinary skill in the art would be motivated to utilize the parallel compression streams of Akgun with the compression strategy of the Zhang/Persson system in order to utilize compression algorithms to a large amount of packets efficiently. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the parallel compression streams of Akgun with the compression strategy of the Zhang/Persson system for the desirable purpose of applying compression techniques to traffic flows in parallel.
Regarding Claim 15, similar rejection where the apparatus of claim 2 teaches the at least one non-transitory computer readable storage medium of claim 15.
Regarding Claim 24, similar rejection where the apparatus of claim 2 teaches the apparatus of claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2017/0272555 A1 to Kwon et al discloses compression procedures placed on transmitted broadcast signals.
US Patent 6,963,570 B1 to Agarwal discloses a Payload Type, or PT, field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459